This appeal brings for review a final judgment for defendant on a plea of set-off.
The defendant is a non profit corporation, engaged as a cooperative marketing agency. Plaintiff, a former association member, sued to recover the value of two retain certificates. Defendant countered with a plea of set-off basing same on a charge that plaintiff while a member of the association sold his fruit in disregard of his contract to market same through the association and thereby incurred a liability of fifty cents per box on his fruit, as liquidated damages. Plaintiff then amended his declaration to show the *Page 509 
certificates were his wife's and he was suing for and on her behalf. After so amending, plaintiff dismissed the action and defendant's set-off was prosecuted to final judgment over plaintiff's protest.
The first question for us to consider is whether the dismissal of plaintiff's action carried with it a dismissal of the set-off.
The question arises, could the plea of set-off be maintained after the plaintiff had amended? In other words were the obligations between the parties, as amended, mutual?
Section 4326, C.G.L. 1927:
"Pleas of set-off. All debts or demands mutually existing between the parties at the commencement of the action, whether the same be liquidated or not, shall be proper subjects of set-off, and may be pleaded accordingly. . . ."
"A set-off must be pleaded and exist in favor of defendant in the same right in which he is sued." Lucas v. Wade, et al.,43 Fla. 419, 31 So. 231.
There must be a mutuality of parties before the plea will lie. It will only lie against the real party in interest. 24 R.C.L. set-off, Section 62 et seq. If the claims are not mutual Rule 53 of Arnow's Florida Practice rules will not apply.
While the authorities are not in accord, it is important to bear in mind that the remedy is of statutory origin. Birmingham T.  S. Co. v. Jackson Co. Mill Company, 41 Fla. 498,27 So. 43. Our statute allows a personal judgment in excess of plaintiff's claim on proper showing. This distinction has been noted in some instances. See Worden v. Gillett, et al., 275 Fed. 654. *Page 510 
In the case at bar the plaintiff is suing in a representative capacity. See Florida Citrus Exchange v. Grisham, 65 Fla. 46,61 So. 123.
It follows therefore that the set-off against him individually will not lie and the judgment is reversed.
Reversed.
WHITFIELD, TERRELL, CHAPMAN, and THOMAS, JJ., concur.
BUFORD, J., concurs specially.
BROWN, C. J., dissents.